963 F.2d 1215w
SUTTER HOME WINERY, INC., a California Corporation,Plaintiff-Counterdefendant/Appellee,v.VINTAGE SELECTIONS, LTD., an Arizona Corporation,Defendant-Counterclaimant/Appellant.SUTTER HOME WINERY, INC., a California Corporation,Plaintiff-Counterdefendant/Appellant,v.VINTAGE SELECTIONS, LTD., an Arizona Corporation,Defendant-Counterclaimant/Appellee.
Nos. 90-16156, 90-16171.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Oct. 9, 1991.Decided May 4, 1992.

1
NOTE: THE COURT HAS WITHDRAWN THIS OPINION.  SEE 971 F.2D 401.